DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the initial filing of application #16811604 on March 06, 2020. 
3.	Claims 1-20 are currently pending and are considered below.

Information Disclosure Statement

4.	The Applicant is respectfully reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR 1.56.

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8 and 15 (a computer implemented method, a computer-readable storage medium and a system) recite providing, a video game or online game; integrating an application programming interface with the video game or online game; and displaying an advertisement on a three dimensional (“3D”) or four dimensional (“4D”) object associated with the video game or online game.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations).  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims at best would use a computer processor performing the steps of providing video game or online game and integrating an application programming interface and displaying an advertisement object with the video game or online game, as such the use of a processor and networks are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component-MPEP 2106.05(f).  The combination of these additional elements is no more than mere instructions to apply the exception using a generic device.  Accordingly, even in combination, these additional elements do not integrate the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of determining advertisement and number of views of advertisement amounts to no more than mere instructions to apply the exception using a generic computer component.  For the same reason these elements are not sufficient to provide an inventive concept.  For these reasons, there is no inventive concepts in the claims and thus the claims are not patent eligible.
As for dependent claims 2-3 and 16-17, these claims recite limitations that further define the abstract idea noted in claims 1, 8 and 15.  In addition, they recite determining advertisement and determining the number of views of advertisement, are merely tools for determining data.  The processor in both steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself.  The claims are ineligible.
As for dependent claims 4, 7, 11, 14 and 18, these claims recite limitations that further define the same abstract idea noted in claims 1, 8 and 15.  Therefore, they are considered patent ineligible for the same reason given above.
As for claims 5, 12 and 19, these claims recite limitations that further define the same abstract idea noted in claims 1, 8 and 15.  In addition, they recite the additional elements of generating advertising contract, monitoring use of video and determining 
As for claims 6, 13 and 20, these claims recite limitations that further define the same abstract idea noted in claims 1, 8 and 15.  In addition, they recite the additional element of allowing a user to display advertisement with an avatar associated with a user, which can be performed by a processor, recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself.  The claims are ineligible.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

7.	Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to software per se. A computer-readable storage medium can be eligible for patent protection if it is tangibly embodied on a non-transitory computer readable medium and, 

	

Claim Rejections - 35 USC § 103

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


11.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (U.S. Pub. No. 2004/0148221 in view of Baszucki et al. (U.S. Pub. No. 2010/0205035) (hereinafter ‘Baszucki’).

Claims 1, 8 and 15:  Chu discloses a computer-implemented method, a computer-readable storage medium and a system comprising:
providing, using at least one processor, a video game or online game, Chu teaches providing video game (see at least paragraph 0007); 
integrating an application programming interface with the video game or online game, Chu teaches facilitating importation of an add-on component from the remote server into said at least one part of the game playing program (see at least paragraphs 0007, 0008 and 0010); and
displaying an associated with the video game or online game, Chu teaches facilitating importation of an add-on component from the remote server into said at least one part of the game playing program (see at least paragraphs 0007, 0008 and 0010).
While Chu teaches the limitations mentioned above, Chu does not explicitly teach advertisement on a three dimensional (“3D”) or four dimensional (“4D”) object.  However, Baszucki teaches advertisements are viewed, clicked or interacted with and Baszucki further teaches the advertisement content may be digital images, sound clips, video clips, 3D models, etc., for advertisers (se at least paragraphs 

Claims 2, 9 and 16:  Chu in view of Baszucki disclose the computer-implemented method, a computer-readable storage medium and a system according to claims 1, 8 and 15, and Chu further teaches further comprising: determining the advertisement based upon, at least in part, one or more of a game user, a developer, an advertising agency, or an advertiser, Chu teaches game advertisements are generally produced by game publishers or advertisers (see at least paragraphs 0010 and 0043).

Claims 3, 10 and 17:  Chu in view of Baszucki disclose the computer-implemented method, a computer-readable storage medium and a system according to claims 1, 8 and 15, and Chu further teaches further comprising: determining a number of views of the advertisement, Chu teaches the remote computer may tabulate statistics on the number of accesses for each ad and/or ad type (see at least paragraphs 0076, 0081 and 0082).

Claims 4, 11 and 18:  Chu in view of Baszucki disclose the computer-implemented method, a computer-readable storage medium and a system according to claims 1, 8 and 15, and Chu further teaches wherein the advertisement is targeted marketing that is Chu teaches preparing an executable program component capable of being imported into a game program and configured to interact with a game being played by a user of the game program (see at least paragraphs 0010, 0040-0042).

Claims 5, 12 and 19:  Chu in view of Baszucki disclose the computer-implemented method, a computer-readable storage medium and a system according to claims 1, 8 and 15, and Chu further teaches further comprising: 
generating an exclusive advertising contract, Chu teaches determining what Advertisements are to be displayed according to rules determined by an administrative user (contract) (see at least paragraphs 0043, 0044, 0076 and 0081); 
monitoring use of the video game or online game, Chu teaches providing viewing advertising reports and statistics about game actions (see at least paragraphs 0043, 0081 and 0082); and
determining a compensation amount for the user based upon, at least in part, the contract and the use, Chu teaches game advertisements are produced by game publishers or advertisers to which the game publisher has sold the ad locations and opportunities (see at least paragraph 0043).


	allowing a user to enable a display of the advertisement with an avatar associated with the user, Chu teaches users select characters or other icons and then control movement of the selected character or icon (see at least paragraphs 0038 and 0039).

Claims 7 and 14:      Chu in view of Baszucki disclose the computer-implemented method, a computer-readable storage medium and a system according to claims 1, 8 and 15, and Chu further teaches wherein the video game or online game is associated with a virtual reality application or an augmented reality application, Chu teaches an interface coupled to the game playing program, the interface configured to interact with the remote server and facilitate importation of an add-on component from the remote server into said at least one part of the game playing program (see at least paragraphs 0008 and 0040).

Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205.  The examiner can normally be reached on Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        03/13/2021